
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 733
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Ellison (for
			 himself, Mr. Grijalva,
			 Ms. Bass of California,
			 Ms. Bonamici,
			 Ms. Brown of Florida,
			 Mr. Capuano,
			 Mrs. Christensen,
			 Ms. Chu, Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Mr. Clay, Mr. Cohen, Mr.
			 Conyers, Mr. Davis of
			 Illinois, Mr. DeFazio,
			 Mr. Filner,
			 Mr. Gutierrez,
			 Ms. Hahn, Mr. Hinchey, Mr.
			 Holt, Mr. Honda,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Mr. Markey,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Nadler,
			 Mr. Olver,
			 Ms. Pingree of Maine,
			 Mr. Rangel,
			 Ms. Richardson,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Mr. Stark,
			 Ms. Waters, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on the Budget, and in addition
			 to the Committees on Ways and
			 Means, Energy and
			 Commerce, Armed
			 Services, Transportation
			 and Infrastructure, and Education and the Workforce, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any deal replacing the Budget Control Act of 2011 should
		  contain serious revenue increases and no Medicare, Medicaid, and Social
		  Security benefit cuts.
	
	
		Whereas the start of sequestration under the Budget
			 Control Act of 2011 and the expiration of the tax cuts enacted under President
			 George W. Bush may lead to a deal on taxes and spending;
		Whereas Medicare is a cornerstone of the United States
			 health care system and a vital part of life for more than 40 million United
			 States seniors and more than 8 million citizens with disabilities;
		Whereas Medicaid provides health and long-term care
			 services for low-income and middle-class families with family members stricken
			 with catastrophic illness, injury, or disability, or facing prolonged
			 infirmity;
		Whereas Social Security provides vital protections for
			 people of all ages in 1 of every 4 families, including 36 million retired
			 workers, 8.6 million disabled workers, 6.3 million survivors of deceased
			 workers, and 6.5 million children, and since it has $2.7 trillion in
			 accumulated assets and no borrowing authority, does not contribute to the
			 Federal budget deficit;
		Whereas unemployment levels are still
			 unacceptably high and Federal investments in areas such as infrastructure,
			 education, research, nutrition, housing, and services struggling people in the
			 United States depend on grow the economy and create jobs;
		Whereas extending the tax cuts enacted under President
			 George W. Bush would increase the deficit by $3.3 trillion over 10
			 years;
		Whereas long-term unsustainable deficits pose a threat to
			 the social safety net;
		Whereas defense spending, not counting 2 off-budget wars,
			 has doubled over the last decade, failing to responsibly reduce the national
			 debt by cutting outdated defense programs and by addressing billions of dollars
			 lost to waste, fraud, and abuse;
		Whereas the unbalanced Bowles-Simpson
			 proposal contains unacceptable cuts of $402 billion from Medicare and Medicaid
			 over 10 years, and substantial Social Security cuts for current and future
			 beneficiaries; and
		Whereas working and middle class United States citizens
			 have been working harder and harder for less and less: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that any deal on taxes and spending to replace the Budget
			 Control Act should—
			(1)not cut Medicare, Medicaid, or Social
			 Security benefits;
			(2)contain serious
			 revenue increases, including closing corporate tax loopholes and increasing
			 individual income tax rates for the highest earners;
			(3)significantly
			 reduce defense spending to focus the United States Armed Forces on combating
			 21st century risks; and
			(4)promote economic
			 growth and expand economic opportunity by including strong levels of
			 job-creating Federal investments in areas such as infrastructure and education,
			 and by promoting private investment.
			
